DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following examiner’s statement of reasons for allowance:
Applicant’s argument with regarding to claims 1 and 20 (see Remarks pages 7-9 filed on 09/16/2021) have been considered and are persuasive.
Regarding independent claim 1, the closest prior art, Tanaka et al (US 2017/0371600) discloses image processing system includes an acquiring section that acquires biological information on a user who makes an image processing apparatus execute a job and operation information on the image processing apparatus with the biological information changing depending on a state of the user, an analysis section that analyzes stress of the user concerning use of the image processing apparatus, based on the biological information and the operation information, and an output section that outputs an analysis result obtained by the analysis section, (Para 0053-0241). However, Tanaka et al does not disclose in the affirmative, “output information that supports a process while an operation related to the process is performed by the user, the information being output in response to a psychological state of the user indicated by the biological information being brought to a state determined in advance.”
“output information that supports a process while an operation related to the process is performed by the user, the information being output in response to a psychological state of the user indicated by the biological information being brought to a state determined in advance.”
Finally, the next closest prior art Tsuda et al (US 2018/0018950) discloses information processing apparatus including a decision unit configured to decide, in accordance with playback target content, a processing pattern of processing to be executed in association with playback of the content, from among a plurality of processing patterns, (Para 0038-0297). However, Tsuda et al does not disclose in the affirmative, “output information that supports a process while an operation related to the process is performed by the user, the information being output in response to a psychological state of the user indicated by the biological information being brought to a state determined in advance.”
Therefore, the prior arts Tanaka et al, Hong et al and Tsuda et al alone or in combination do not render obvious in include the claimed feature in the affirmative, “output information that supports a process while an operation related to the process is performed by the user, the information being output in response to a psychological state of the user indicated by the biological information being brought to a state determined in advance.”

Regarding independent claim 20, the closest prior art, Tanaka et al (US 2017/0371600) discloses image processing system includes an acquiring section that acquires biological information on a user who makes an image processing apparatus execute a job and operation information on the image processing apparatus with the biological information changing depending on a state of the user, an analysis section that analyzes stress of the user concerning use of the image processing apparatus, based on the biological information and the operation information, and an output section that outputs an analysis result obtained by the analysis section, (Para 0053-0241). However, Tanaka et al does not disclose in the affirmative, “outputting information that supports a process while an operation related to the process is performed by the user, the information being output in response to a psychological state of the user indicated by the biological information being brought to a state determined in advance.”
“outputting information that supports a process while an operation related to the process is performed by the user, the information being output in response to a psychological state of the user indicated by the biological information being brought to a state determined in advance.”
Finally, the next closest prior art Tsuda et al (US 2018/0018950) discloses information processing apparatus including a decision unit configured to decide, in accordance with playback target content, a processing pattern of processing to be executed in association with playback of the content, from among a plurality of processing patterns, (Para 0038-0297). However, Tsuda et al does not disclose in the affirmative, “outputting information that supports a process while an operation related to the process is performed by the user, the information being output in response to a psychological state of the user indicated by the biological information being brought to a state determined in advance.”
Therefore, the prior arts Tanaka et al, Hong et al and Tsuda et al alone or in combination do not render obvious in include the claimed feature in the affirmative, “outputting information that supports a process while an operation related to the process is performed by the user, the information being output in response to a psychological state of the user indicated by the biological information being brought to a state determined in advance.”

Dependent claims 2-19 are allowed because of their dependency to claims 1 and 20 respectively.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677